NOT FOR FULL-TEXT PUBLICATION
                                  File Name: 10a0035n.06

                                             No. 08-1629
                                                                                           FILED
                           UNITED STATES COURT OF APPEALS
                                                                                       Jan 21, 2010
                                                                                 LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

MARY SUE GJOKAJ,

               Plaintiff-Appellant,
                                                       ON APPEAL FROM THE
v.                                                     UNITED STATES DISTRICT
                                                       COURT FOR THE EASTERN
CROSSMARK, INC.,                                       DISTRICT OF MICHIGAN

            Defendant-Appellee.
___________________________________/

BEFORE: SUHRHEINRICH, COLE and GILMAN; Circuit Judges.

       SUHRHEINRICH, Circuit Judge. Plaintiff Mary Sue Gjokaj (Gjokaj) appeals the district

court’s grant of summary judgment in favor of defendant CROSSMARK, Inc. (CROSSMARK).

We Affirm.

       Gjokaj, an at-will employee, worked as an Office Manager/Human Resources Coordinator

in CROSSMARK’s Detroit, Michigan office. She was terminated after attending a court hearing

where a CROSSMARK employee having an affair with a co-worker sought a personal protection

order against the co-worker’s wife for sending her threatening letters. Gjokaj did not inform

CROSSMARK about the hearing until after it occurred.

       CROSSMARK terminated Gjokaj due to a loss of confidence in her ability to perform her

duties as Human Resources Coordinator. Specifically, CROSSMARK maintains that it lost

confidence in Gjokaj for three reasons: (1) the failure to report an affair between two employees, (2)

the failure to report letters that potentially posed a safety threat to another employee and the office,
and (3) attending a court hearing involving two CROSSMARK employees without informing

CROSSMARK, where her attendance was perceived to be on behalf of the company.

         Gjokaj contends that the reasons given were pretextual and that the true reason

CROSSMARK fired her was because she went to court. Gjokaj claims that (1) her termination

violated a Michigan public policy protecting an employee’s right to go to court and (2) her

attendance at the hearing was a protected activity under the Michigan Elliott-Larsen Civil Rights Act.

M.C.L. §§ 37.2101-37.2804.

        We agree with the district court that neither claim provides Gjokaj with a viable cause of

action, and find the district court’s analysis on both of these claims persuasive. Additionally, we

note that consideration of the federal witness-tampering statute, 42 U.S.C. § 1985(2), does not alter

our view of the district court’s decision. Even if we assume that Gjokaj did not waive her right to

argue that the Michigan public policy derives from § 1985(2), and we assume that a federal statute

can provide the legislative foundation for a Michigan public policy in this circumstance,

consideration of § 1985(2) would not alter our conclusion because the federal statute is substantively

similar to the state statute.

        Accordingly, we AFFIRM the judgment of the district court for the reasons stated in its well-

reasoned opinion dated April 10, 2008.




                                                  2